      Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 CRAWFORD CONDOMINIUMS LP                               §
 D/B/A PARC AT MIDTOWN,                                 §
                                                        §
            Plaintiff,                                  §
                                                        §
 V.                                                     § CIVIL ACTION NO: 4:21-cv-529
                                                        §
 AMTRUST INTERNATIONAL                                  §
 UNDERWRITERS DAC, A/K/A                                §
 AMTRUST INTERNATIONAL                                  §
 UNDERWRITERS LIMITED,                                  §
                                                        §
            Defendant.                                  §

                                     INDEX OF DOCUMENTS

         Defendant AmTrust International Underwriters DAC is filing the following documents,

with its Notice of Removal in this Court, from the case styled Crawford Condominiums LP D/B/A

Parc at Midtown v. Amtrust International Underwriters DAC, A/K/A Amtrust International

Underwriters Limited; Cause No. 2021-02080; In the 151st Judicial District Court, Harris County,

Texas.

1.       Civil Case Information Sheet.

2.       Letter to the 151st Judicial District Court.

3.       Request for Issuance of Service.

4.       Affidavit of Service.

5.       Plaintiff’s Original Petition and Request for Disclosure.

6.       Defendant’s Answer.

7.       Docket Sheet.




                                                    1
9030729v1
10660.106


                                                                            EXHIBIT 1
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 2 of 25


                 2021-02080 / Court: 151
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 3 of 25            1/14/2021 12:40 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 49701075
                                                                                      By: Brittany Hall
                                                                          Filed: 1/14/2021 12:40 PM
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 4 of 25


                 2021-02080 / Court: 151
         Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 5 of 25                                                               2/3/2021 3:34 PM
                                                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                                                       Envelope No. 50328326
                                                                                                                                             By: Keeley Hodgins
                                                                                                                                       Filed: 2/3/2021 3:34 PM

                                               AFFIDAVIT OF SERVICE


State of Texas                                           County of Harris                                      151st Judicial District Court

Case Number: 2021-02080

Plaintiff;
CRAWFORD CONDOMINIUMS LP D/B/A
PARC AT MIDTOWN

vs.


Defendant:
AMTRUST INTERNATIONAL
UNDERWRITERS DAC, A/K/A AMTRUST
INTERNATIONAL UNDERWRITERS
LIMITED


Received Ifiese papers on ttie 21st day of January, 2021 at 10:15 am to be served on AMTRUST INTERNATIONAL
UNDERWRITERS DAC A/K/A AMTRUST INTERNATIONAL UNDERWRITERS LIMITED by delivering to THE
TEXAS COMMISSIONER OF INSURANCE,333 Guadalupe Street, Austin, Travis County, TX 78701,

I, Jeff Keyton, being duly sworn, depose and say that on the 27th day of January, 2021 at 2:20 pm, I:

served AMTRUST INTERNATIONAL UNDERWRITERS DAC A/K/A AMTRUST INTERNATIONAL
UNDERWRITERS LIMITED by delivering to THE TEXAS COMMISSIONER OF INSURANCE, by and through Its
designated agent, JUSTIN BEAM, at the address of: 333 Guadalupe Street, Austin, Travis County, TX 78701,
and delivering true duplicate copies of this Citation together with Crawford Condominiums LP d/b/a PARC at
MIdtown's Original Petition and Request for Disclosure, having first endorsed upon both copies of such process
the date of delivery and tendering the $50 Statutory Fee.



I certify that I am approved by the Judicial Branch Certification Commission, Misc. Docket No. 05-9122 under rule
103, 501, and 501.2 of the TRCP to deliver citations and other notices from any District, County and Justice Courts
in and for the State of Texas. I am competent to make this oath; I am not less than 18 years of age, I am not a party
to the above-referenced cause, I have not been convicted of a felony or a crime of moral turpitude, and I am not
interested in the outcome of the above-referenced cause.




Subscribed and Sworn to before me on the 27th day of
January, 2021 by the affiant who is personally known to                    Jeff Key
me.
                                                                           PSC-735;> Exp 7/31/2022


                                                                           Our Job Serial Number: THP-2021000267
                                                                           Ref: 0210103
NOTARY PUBL C


                               Cop)'iiehtS>l992-2D21 Database Sarvicas. Inc • Process Sarvai's Toolbox V8 1z
  Helen Broussard
        orr mission
      V04I2023
             30429927
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 6 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 7 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 8 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 9 of 25


                 2021-02080 / Court: 151
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 10 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 11 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 12 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 13 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 14 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 15 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 16 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 17 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 18 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 19 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 20 of 25
Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 21 of 25
     Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 22 of 25                                  2/12/2021 5:27 PM
                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                        Envelope No. 50639966
                                                                                                              By: Keeley Hodgins
                                                                                                       Filed: 2/12/2021 5:27 PM

                                       CAUSE NO.2021-02080

CRAWFORD CONDOMINIUMS LP                             §        IN THE DISTRICT COURT OF
D/B/A PARC AT MIDTOWN,                               §
                                                     §
        PLAINTIFF,                                   §
                                                     §
V.                                                   §          HARRIS COUNTY, TEXAS
                                                     §
AMTRUST INTERNATIONAL                                §
UNDERWRITERS DAC, A/K/A                              §
AMTRUST INTERNATIONAL                                §
UNDERWRITERS LIMITED,                                §
                                                     §
        DEFENDANT.                                   §         151ST JUDICIAL DISTRICT

                        ORIGINAL ANSWER OF DEFENDANT
                   AMTRUST INTERNATIONAL UNDERWRITERS DAC

TO THE HONORABLE JUDGE OF THIS COURT:

        COMES NOW, Defendant Amtrust International Underwriters DAC (“Amtrust”), and files

this Original Answer to the Original Petition of Plaintiff Crawford Condominiums LP d/b/a Parc

at Midtown and would respectfully show the Court the following:

                                               I.
                                         GENERAL DENIAL

        1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Amtrust generally denies

each allegation in Plaintiff’s Original Petition, and respectfully requests that Plaintiff be required to

prove the charges and allegations made against it by a preponderance of the credible evidence in

accordance with the Constitution and laws of the State of Texas.


                                             II.
                                    CONDITIONS PRECEDENT

        2.      Amtrust denies that Plaintiff has satisfied all conditions precedent to filing this lawsuit.

Amtrust denies that Plaintiff has satisfied the pre-suit notice requirements set forth in Chapter 541 of




8986964v1
10660.106
    Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 23 of 25




the Texas Insurance Code with regard to the Plaintiff’s claims that Amtrust violated various

provisions of Chapter 541 of the Texas Insurance Code. Additionally, with regard to Amtrust’s duty

to indemnify Plaintiff under the Amtrust Policy, Amtrust further denies that Plaintiff is legally

obligated to pay damages to any third party at this time.

                                               III.
                                           JURY TRIAL

        3.     Pursuant to Texas Rule of Civil Procedure 216, Amtrust requests a jury on all issues

so triable.

                                          IV.
                                 CONCLUSION AND PRAYER

        WHEREFORE,         PREMISES        CONSIDERED,        Defendant     Amtrust    International

Underwriters DAC prays that upon final trial and hearing hereof, Plaintiff recovers nothing from

Defendant, and Defendant recovers costs of court, and such other and further relief, both general and

special, to which Defendant may be justly entitled.


                                               Respectfully submitted,

                                               THOMPSON, COE, COUSINS & IRONS, L.L.P.


                                               By: /s/ Brian S. Martin ______________________
                                                   BRIAN S. MARTIN
                                                   State Bar No. 13055350
                                                   bmartin@thompsoncoe.com
                                                   RODRIGO “DIEGO” GARCIA, JR.
                                                   State Bar No. 00793778
                                                   dgarcia@thompsoncoe.com
                                                   One Riverway, Suite 1400
                                                   Houston, TX 77056
                                                   Telephone: 713-403-8282
                                                   Telecopy: 713-403-8299

                                               ATTORNEYS FOR DEFENDANT
                                               AMTRUST INTERNATIONAL UNDERWRITERS DAC



8986964v1
10660.106
    Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 24 of 25




                              CERTIFICATE OF SERVICE

       I hereby certify that on the 12th day of February, 2021, a true and correct copy of the
foregoing was served via e-service to all counsel of record.


                                                /s/ Brian S. Martin
                                                          BRIAN S. MARTIN




8986964v1
10660.106
               Case 4:21-cv-00529 Document 1-1 Filed on 02/18/21 in TXSD Page 25 of 25
                                        Harris County Docket Sheet


2021-02080
COURT: 151st
FILED DATE: 1/13/2021
CASE TYPE: Debt/Contract - Other

                       CRAWFORD CONDOMINIUMS LP (D/B/A PARC AT
                                    MIDTOWN)
                                  Attorney: RICHARDS, JAMES STEPHEN

                                                 vs.
                    AMTRUST INTERNATIONAL UNDERWRITERS DAC (A/K/A
                                AMTRUST INTERNATIONAL
                                    Attorney: MARTIN, BRIAN SCOTT


                                         Docket Sheet Entries
             Date       Comment




2021-02080                                                                             Page 1 of 1

151                                                                          2/18/2021 10:18:33 AM
